United States Court of Appeals
                                                                           Fifth Circuit
                                                                        F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT                       June 19, 2006

                                                                    Charles R. Fulbruge III
                                                                            Clerk
                                  No. 04-20838
                                Summary Calendar



       DARRELL J. HARPER,

                                                   Plaintiff-Appellee,

               versus

       JEFF BECK,

                                                   Defendant-Appellant.



               Appeal from the United States District Court
                    for the Southern District of Texas
                           USDC No. 4:04-CV-3270



Before GARWOOD, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

       Jeff Beck appeals the denial of his motion for sanctions.

Beck       renewed   his   motion   (which   had   not   been   ruled   on)    that

sanctions be imposed against Darrell J. Harper the day following

the dismissal of Harper’s civil rights complaint.               Beck avers that

the district court should have sanctioned Harper for his repetitive

and frivolous pursuit of litigation.

       The district court denied Beck’s motion for sanctions without


       *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
assigning any reasons.     We are therefore unable to conduct a

meaningful review of the district court’s order.   See Copeland v.

Wasserstein, Perella & Co., Inc., 278 F.3d 472, 484-86 (5th Cir.

2002).   We vacate the district court’s order denying sanctions and

remand for an explanation of whatever ruling the district court

might make on the sanctions issue on remand.

                       VACATED AND REMANDED.




                                 2